                     Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 1 of 19

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


 Southern
 ____________________             Texas
                      District of _________________
                                        (State)
                         20-
 Case number (If known): _________________________          11
                                                   Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                            Rosehill Resources Inc.
                                              ______________________________________________________________________________________________________



                                                KLR Energy Acquisition Corporation
                                              ______________________________________________________________________________________________________
 2.   All other names debtor used
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               9 0         1 1 8 4 2 6 2
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                               16200      Park Row
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                               Suite 300
                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                               Houston                    TX       77804
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                               Harris County
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                   https://www.rosehillresources.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                      Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 2 of 19

Debtor         Rosehill Resources Inc.
              _______________________________________________________                                                20-
                                                                                              Case number (if known)_____________________________________
              Name




 6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                         ■



                                         Partnership (excluding LLP)
                                         Other. Specify: __________________________________________________________________

                                        A. Check one:
 7.   Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         None of the above
                                         ✔




                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes

                                              2 1 1 1

 8.   Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                     Chapter 7
                                         Chapter 9
                                         Chapter 11. Check all that apply:
                                         ✔



                                                       Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                              4/01/22 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet, statement
                                                              of operations, cash-flow statement, and federal income tax return or if all of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                              chooses to proceed under Subchapter V of Chapter 11.

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         ✔
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                         Chapter 12
 9.   Were prior bankruptcy cases       
                                        ✔ No
      filed by or against the debtor
      within the last 8 years?           Yes.     District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY


 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 3 of 19

Debtor           Rosehill Resources Inc.
                _______________________________________________________                                              20-
                                                                                              Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an             
                                          ✔ Yes.             Rosehill Operating Company, LLC
                                                     Debtor _____________________________________________               Subsidiary
                                                                                                          Relationship _________________________
       affiliate of the debtor?                                Southern District of Texas
                                                     District _____________________________________________ When          07-26-2020
       List all cases. If more than 1,
       attach a separate list.                       Case number, if known ________________________________        _



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           ✔

                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                           ✔




 12.   Does the debtor own or have         No
                                           ✔

       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                       Other _______________________________________________________________________________



                                                    Where is the property?_____________________________________________________________________
                                                                              Number          Street

                                                                              ____________________________________________________________________

                                                                              _______________________________________         _______ ________________
                                                                              City                                            State ZIP Code


                                                    Is the property insured?
                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                             Contact name     ____________________________________________________________________

                                                             Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of             Check one:
       available funds                     Funds will be available for distribution to unsecured creditors.
                                           ■


                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                           1-49                             1,000-5,000                               25,001-50,000
 14.   Estimated number of                 50-99                           
                                                                            X 5,001-10,000                              50,001-100,000
       creditors
                                           100-199                          10,001-25,000                             More than 100,000
                                           200-999

 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                     Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 4 of 19

Debtor         Rosehill Resources Inc.
              _______________________________________________________                                                  20-
                                                                                                Case number (if known)_____________________________________
              Name



                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             X $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             X $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                         Q   I have been authorized to file this petition on behalf of the debtor.

                                         Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                         07 / 26 / 2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                         8   _____________________________________________
                                                                                                          Jennifer L. Johnson
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name
                                                     Vice President, General Counsel, Corporate
                                                     Secretary, Compliance Officer
                                             Title _________________________________________




 18.   Signature of attorney
                                         8       /s/ Kelli S. Norfleet
                                             _____________________________________________                Date       07 /    26 / 2020
                                             Signature of attorney for debtor                                        MM     / DD / YYYY



                                              Kelli S. __________________________________________________________________________________________
                                             _______   Norfleet
                                             Printed name
                                               Haynes and Boone, LLP
                                             _________________________________________________________________________________________________
                                             Firm name
                                               1221 McKinney Street, Suite 4000
                                             Number        Street
                                              Houston
                                             ____________________________________________________             TX
                                                                                                             ____________  77010
                                                                                                                          ______________________________
                                             City                                                            State        ZIP Code

                                              713-547-2630
                                             ____________________________________                            kelli.norfleet@haynesboone.com
                                                                                                              __________________________________________
                                             Contact phone                                                   Email address


                                              24070678                                               Texas
                                             ______________________________________________________ ____________
                                             Bar number                                             State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                      Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 5 of 19
Official Form 201A (12/15)
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                    HOUSTON DIVISION

             In re:                                                                                 Chapter 11

             ROSEHILL RESOURCES INC.                                                                Case No. 20-_____ (___)

                                              Debtor.




                               Attachment to Voluntary Petition for Non-Individuals Filing for
                                              Bankruptcy under Chapter 11

            1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of
        1934, the SEC file number is 001-37712             .

                2. The following financial data is the latest available information and refers to the debtor=s condition on
            December 31, 2019 .

                a. Total assets                                                                     $ 872,512,000

                b. Total debts (including debts listed in 2.c., below)                              $ 496,370,000
                c. Debt securities held by more than 500 holders
                                                                                                                                     Approximate
                                                                                                                                     number of
                                                                                                                                     holders:

                secured       ☐    unsecured        ☐    subordinated         ☐    $
                secured       ☐    unsecured        ☐    subordinated         ☐    $
                secured       ☐    unsecured        ☐    subordinated         ☐    $
                secured       ☐    unsecured        ☐    subordinated         ☐    $
                secured       ☐    unsecured        ☐    subordinated         ☐    $

                d. Number of shares of preferred stock                                                                                      264,4041
                e. Number of shares common stock                                                                                         42,714,4182

                Comments, if any:



                3. Brief description of debtor’s business: Rosehill Resources Inc. is an independent oil and natural gas company
        focused on the acquisition, exploration, development and production of unconventional oil and associated liquids-rich natural gas
        reserves in the Permian Basin. Our assets are concentrated in the Delaware Basin, a sub-basin of the Permian Basin.

            4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
        5% or more of the voting securities of debtor:
                                  Tema Oil & Gas Company



        Official Form 201A                     Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
        1   As of July 2, 2020, includes (i) 107,658 of Series A Preferred Stock, and (ii) 156,746 shares of Series B Preferred Stock.
        2
            As of July 2, 2020, includes (i) 27,006,726 shares of Class A Common Stock, and (ii) 15,707,692 shares of Class B Common Stock.
          Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 6 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                                Chapter 11

ROSEHILL RESOURCES INC.                                               Case No. 20-_____ (___)

                            Debtor.



                                       LIST OF EQUITY SECURITY HOLDERS1

          Debtor                    Equity Holders          Address of Equity Holder        Percentage of Equity
                                                                                                   Held
                                                            1 North Charles Street
                              Tema Oil and Gas
Rosehill Resources Inc.                                     22nd Floor                             66.96%
                              Company
                                                            Baltimore, MD 21201




1
    This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
    Bankruptcy Procedure. Equity positions listed indicate the record holder of such equity as disclosed in Schedule
    13D filed on January 3, 2020 with the Securities and Exchange Commission.
           Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 7 of 19




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

  In re:                                                               Chapter 11

  ROSEHILL RESOURCES INC.                                              Case No. 20-_____ (___)

                             Debtor.



                                        CORPORATE OWNERSHIP STATEMENT1

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the following are
corporations, other than a government unit, that directly or indirectly own 10% or more of any class of the
debtor’s equity interest:

      Shareholder           Approximate             Approximate             Approximate             Approximate
                         Percentage of Class     Percentage of Class       Percentage of           Percentage of
                          A Common Stock          B Common Stock          8.000% Series A         10.000% Series B
                                Held                    Held                 Cumulative             Redeemable
                                                                              Perpetual         Preferred Stock Held
                                                                             Convertible
                                                                        Preferred Stock Held
Anchorage Entities2               –                       –                    59.75%                    –
EIG Entities3                     –                       –                       –                    100%
The K2 Principal
                                  –                       –                    10.63%                     –
Fund, L.P.4
Tema Oil and Gas
                               52.21%                   100%                   19.34%                     –
Company5




  1
      Does not include the Class A Common Stock Public Warrants or Class A Common Stock Public Units of
      Rosehill Resources Inc.
  2
      The Anchorage Entities are Anchorage Illiquid Opportunities V, L.P. and AIO V AIV 3 Holdings, L.P.
  3
      The EIG Entities include EIG Direwolf Equity Aggregator, L.P and FS Energy and Power Fund.
  4
      The reported securities are owned directly by the K2 Principal Fund, L.P. (the “Fund”), and indirectly by: K2
      GenPar L.P., the general partner of the Fund (the “GP”), K2 GenPar 2009 Inc., the general partner of the GP
      (“GenPar 2009”), Shawn Kimel Investments Inc., which owns 100% of the equity interests in GenPar 2009
      (“SKI”), and Shawn Kimel, the sole owner of SKI. SKI owns 66.5% of the equity interests of K2 & Associates
      Investment Management Inc. (“K2 & Associates”). K2 & Associates is the investment manager of the Fund.
  5
      Rosemore, Inc. is the sole parent of Tema Oil and Gas Company.
                             Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 8 of 19


       Fill in this information to Identify the case:

       Debtor Name: Rosehill Resources Inc.
                                                                                                                                      _J Check if this is an
       United States Bankruptcy Court for the:      Southern District of Texas                                                           amended filing
       Case Number (If known):       20-xxxx1




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
  the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
  claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
  the 30 largest unsecured claims.


   Name of creditor and complete mailing        Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                  and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                          professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                          services, and         or disputed     setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if       Deduction          Unsecured claim
                                                                                                                partially secured     for value of
                                                                                                                                      collateral or
                                                                                                                                      setoff

   1       CIMARRON UNDERGROUND                 CONTACT: KAREN STILLMAN TRADE                                                                                  $615,446.55
           SERVICES, LLC                        PHONE: (816) 868-5224
           7822 CHEF MENTEUR HWY                FAX: (504) 241-6833
           NEW ORLEANS, LA 70126                KSTILLMAN@CIMARRONUS.C
                                                OM
   2       BASELINE ENERGY SERVICES, LP         CONTACT: GRAHAM RADLER    TRADE                                                                                $376,742.61
           201 FOCH ST                          PHONE: (833) 769-7436
           FORTH WORTH, TX 76107                ACCOUNTING@BASELINE-
                                                ENSERV.COM
   3       MULTI-CHEM                           CONTACT: F DUNARACH    TRADE                                                                                   $334,422.79
           2905 SOUTHWEST BLVD                  PHONE: (817) 636-2720
           SAN ANGELO, TX 76904                 FAX: (903) 534-6239
                                                FDUNARACH@HALLIBURTON.
                                                COM
   4       GOODNIGHT WATER SOLUTIONS            CONTACT: HAROON KHAN   TRADE                                                                                   $318,225.13
           5910 N CENTRAL EXPWY, STE 850        PHONE: (214) 699-4953
           DALLAS, TX 75206                     INVOICES@GOODNIGHTMIDS
                                                TREAM.COM
   5       Z & T CATTLE COMPANY LLC             CONTACT: ZANE KIEHNE      TRADE                                                                                $290,282.02
           1501 MARY                            PHONE: (817) 233-9357
           PECOS, TX 79772                      TKAY682002@YAHOO.COM
   6       QES WIRELINE, LLC                    CONTACT: LINDA JOHNSON  TRADE                                                                                  $252,900.00
           801 CHERRY ST STE 800                PHONE: (817) 546-4977
           FORT WORTH, TX 76102                 FAX: (936) 856-8678
                                                QWL-AR@QESINC.COM;
                                                LINDA.JOHNSON@QESINC.CO
                                                M




Official Form 204          Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 1
                          Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 9 of 19
  Debtor: Rosehill Resources Inc.                                                             Case Number (if known): 20-xxxx1

   Name of creditor and complete mailing   Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                      services, and         or disputed     setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if       Deduction          Unsecured claim
                                                                                                            partially secured     for value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

   7    GR LIFT LP                         CONTACT: MICHAEL TRICE     TRADE                                                                                $243,237.87
        2150 TOWN SQUARE PLACE, STE 140    PHONE: (281) 201-6812
        SUGAR LAND, TX 77479               AR@GRENERGYSERVICES.CO
                                           M
   8    TXU ENERGY                         CONTACT: TAMICA L. JAMES   TRADE                                                                                $177,158.35
        PO BOX 650638                      PHONE: (972) 507-0799
        DALLAS, TX 75265-0638              TAMICA.JAMES@TXU.COM
   9    LONE STAR TANK RENTALS INC.        CONTACT: STAN HARPER       TRADE                                                                                $159,708.27
        2512 WEST                          PHONE: (469) 517-5403
        TX-302                             FAX: (830) 400-3055
        KERMIT, TX 79745                   AR@LONESTARTANK.COM
   10   PEAK OILFIELD SERVICES             CONTACT: SARA YARBROUGH TRADE                                                                                   $154,620.97
        PO BOX 203997                      PHONE: (940) 612-1369
        DALLAS, TX 75320-3997              SYARBROUGH@SELECTENER
                                           GYSERVICES.COM


   11   TRIGGER ENERGY, INC                CONTACT: HEATHER           TRADE                                                                                $153,559.93
        2000 OIL DR.                       HERNDON
        CASPER, WY 82604                   PHONE: (307) 337-1589
                                           FAX: (307) 337-1591
                                           HHERNDON@TRIGGER-
                                           ENERGY.COM
   12   SCHLUMBERGER TECHNOLOGY CORP CONTACT: LASONJI SHERROD TRADE                                                                                        $145,756.83
        1325 SOUTH DAIRY ASHFORD     PHONE: (281) 285-1300
        HOUSTON, TX 77077            FAX: (281) 285-1927
                                     LSHERROD@SLB.COM


   13   DYNAMO RENTALS, INC                CONTACT: BELINDA KIDD      TRADE                                                                                $145,678.09
        PO BOX 26                          PHONE: (432) 586-2522
        WINK, TX 79789                     DYNAMORENTALS2017@GM
                                           AIL.COM
   14   CSI COMPRESSCO LP                  CONTACT: LIZ ALVARDO    TRADE                                                                                   $129,833.49
        PO BOX 841807                      PHONE: (281) 367-1983
        DALLAS, TX 75284-1807              REMIT@CSICOMPRESSCO.CO
                                           M;
                                           LIZ.ALVARADO@CSICOMPRES
                                           SCO.COM
   15   RATLIFF ELECTRIC, INC              CONTACT: LISA WOODS        TRADE                                                                                $127,629.57
        100 EAST HENDRICKS BLVD            PHONE: (432) 527-3334
        WINK, TX 79789                     FAX: (432) 527-3338
                                           AP@RATLIFFELECTRIC.COM
   16   YELLOW JACKET OILFIELD SERVICES    CONTACT: SHIRLEY LUMAGUE TRADE                                                                                  $121,989.24
        LLC                                PHONE: (432) 242-7612
        200 N. LORAINE, SUITE 1450         AR@YJOSLLC.COM
        MIDLAND, TX 79701
   17   BUREAU VERITAS NORTH AMERICA,      CONTACT: KETRA DERRY    TRADE                                                                                   $116,476.81
        INC                                PHONE: (888) 357-7020
        16800 GREENSPOINT PARK DR          FAX: (954) 236-8108
        STE 300S                           CORPACCREC@US.BUREAUV
        HOUSTON, TX 77060                  ERITAS.COM;
                                           KETRA.DERRY@BUREAUVERIT
                                           AS.COM




Official Form 204       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 2
                         Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 10 of 19
  Debtor: Rosehill Resources Inc.                                                             Case Number (if known): 20-xxxx1

   Name of creditor and complete mailing   Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                      services, and         or disputed     setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if       Deduction          Unsecured claim
                                                                                                            partially secured     for value of
                                                                                                                                  collateral or
                                                                                                                                  setoff

   18   BOSQUE ENERGY SERVICES             CONTACT: N LEWIS           TRADE                                                                                $113,263.34
        452 N. PINE ST                     PHONE: (940) 507-1240
        KERMIT, TX 79745                   NLEWIS@BOSQUE-
                                           ENERGY.COM
   19   C & C TRANSPORT LLC                CONTACT: CINTHIA LEIJA     TRADE                                                                                $110,971.46
        1250 E. EVERGLADE ST.              PHONE: (575) 393-0422
        HOBBS, NM 88240                    FAX: (575) 391-7832
                                           COLLECTIONS@CCTRNSP.CO
                                           M
   20   PRESTIGE EQUIPMENT RENTALS, LLC    CONTACT: VANESSA COSS   TRADE                                                                                   $105,996.53
        7189 ROSWELL HWY                   PHONE: (575) 746-6944
        ARTESIA, NM 88210                  FAX: (575) 746-6467
                                           INFO@PRESTIGEEQUIPRENTA
                                           LS.COM
   21   UNIVERSAL SAFETY CONSULTANTS       CONTACT: BOBBY WHITE       TRADE                                                                                $105,977.23
        1419 ST BERNARD AVE                PHONE: (877) 786-0284
        NEW ORLEANS, LA 70116              USC@UNIVERSAL-
                                           SAFETY.COM
   22   STONE OILFIELD SERVICE INC         CONTACT: JANET WATKINS   TRADE                                                                                  $100,313.09
        PO BOX 10                          PHONE: (575) 396-1840
        LOVINGTON, NM 88260                JWATKINS@STONEOILFIELD.C
                                           OM
   23   WAR HORSE SERVICES, LLC            CONTACT: JANEL BURTON      TRADE                                                                                  $97,497.72
        300 N MARIENFELD STE 1100          PHONE: (432) 685-8398
        MIDLAND, TX 79701                  FAX: (432) 682-1250
                                           JBURTON@REIMID.COM
   24   BUTCHS RAT HOLE & ANCHOR           CONTACT: KARI CLEVENGER    TRADE                                                                                  $96,946.41
        SERVICE, INC.                      PHONE: (806) 894-6294
        PO BOX 1323                        PAYMENTS.BRH@BRHAS.CO
        LEVELLAND, TX 79336-1323           M
   25   M&N SERVICES                       CONTACT: HUMBERTO     TRADE                                                                                       $91,829.53
        PO BOX 993                         GALINDO
        JAL, NM 88252                      PHONE: (575) 942-1736
                                           MANDNSERVICES@ROCKETM
                                           AIL.COM
   26   SELECT ENERGY SERVICES LLC         CONTACT: SARA YARBROUGH TRADE                                                                                     $85,763.23
        PO BOX 203997                      PHONE: (940) 665-9166
        DALLAS, TX 75320-3997              SESRECEIVABLES@SELECTENE
                                           RGYSERVICES.COM


   27   TANKLOGIX LLC                      CONTACT: CLAY SLADE        TRADE                                                                                  $84,198.05
        1082 WEST 1700 NORTH               PHONE: (435) 755-8030
        LOGAN, UT 84321                    CSLADE@INTERACTIVERIDES.
                                           COM
   28   TANMAR RENTALS, LLC                CONTACT: BEVERLY           TRADE                                                                                  $77,744.09
        PO BOX 1376                        FRANCHEBOIS
        EUNICE, LA 70535                   PHONE: (337) 432-5384
                                           BEVERLY@TANNERSERVICES.
                                           NET




Official Form 204       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 3
                         Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 11 of 19
  Debtor: Rosehill Resources Inc.                                                            Case Number (if known): 20-xxxx1

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured claim
                                                                                                           partially secured     for value of
                                                                                                                                 collateral or
                                                                                                                                 setoff

   29   SUNBELT RENTALS OIL & GAS          CONTACT: STEPHEN          TRADE                                                                                  $76,823.27
        SERVICES                           LEONARD
        120 SUTTON RIDGE LN                PHONE: (803) 228-6464
        FORT MILL, SC 29708                FAX: (803) 228-6465
                                           PCM720@SUNBELTRENTALS.
                                           COM
   30   JET SPECIALTY AND SUPPLY INC       CONTACT: COLLEEN HAMM     TRADE                                                                                  $72,398.03
        211 MARKET AVE                     PHONE: (830) 331-9457
        BOERNE, TX 78006                   FAX: (830) 331-9480
                                           COLLEEN.HAMM@JETSPECIA
                                           LTY.COM




Official Form 204       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                  Page 4
        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 12 of 19




                                   RESOLUTIONS OF
                              THE BOARD OF DIRECTORS OF
                               ROSEHILL RESOURCES INC.

                                     Adopted on July 26, 2020


               VOLUNTARY PETITION UNDER THE PROVISIONS OF
              CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE

       WHEREAS, Rosehill Resources Inc., a Delaware corporation (the “Company”), is the
managing member of Rosehill Operating Company, LLC, a Delaware limited liability company
(“Operating” and together with the Company “Rosehill”);

         WHEREAS, the Board of Directors (the “Board”) of the Company, has reviewed and
considered the materials presented by the management and the financial and legal advisors of
Rosehill regarding the liabilities and liquidity of Rosehill, the strategic alternatives available to
it, and the impact of the foregoing on Rosehill’s businesses;

       WHEREAS, the members of the Board have made known to the Board their conflicts or
potential conflicts of interest with respect to the matters being considered;

        WHEREAS, on June 30, 2020, Rosehill entered into a Restructuring Support Agreement
with (i) Tema Oil and Gas Company (“Tema”), as (a) the holder of approximately 66.8% of the
voting equity interests of the Company and 35.2% of the equity interests of Operating and (b)
party to that certain Tax Receivable Agreement dated as of April 27, 2017 (as amended, restated,
modified, or supplemented from time to time), by and among the Company and Tema, (ii)
certain beneficial holders of, or investment advisors, sub-advisors, or managers of discretionary
accounts that are beneficial holders of claims (the “Revolving Credit Agreement Lenders”) under
that certain Amended and Restated Credit Agreement (the “ROC Revolving Credit Agreement”),
dated as of March 28, 2018, among Rosehill, JPMorgan Chase Bank, N.A., as issuing bank and
administrative agent, and the lenders from time to time party thereto, and (iii) certain beneficial
holders of, or the investment advisors, sub-advisors, or managers on behalf of discretionary
funds, accounts, or entities that are beneficial holders of claims (the “Secured Noteholders”, and,
together with Rosehill, Tema and the Revolving Credit Agreement Lenders, the “RSA Parties”)
under the Note Purchase Agreement dated as of December 8, 2017 (as amended, restated
modified, or supplemented from time to time), by and among Rosehill, the holders party thereto,
and U.S. Bank National Association, as agent and collateral agent, and 100% of the Company’s
issued Series B Preferred Stock (the “RSA”);

       WHEREAS, the RSA (as amended by the First Amendment to Restructuring Support
Agreement entered into by the RSA Parties on July 15, 2020) contemplates that Rosehill will file
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of the United States Bankruptcy Code
in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”) to effect a restructuring (the “Restructuring”) through a prepackaged chapter 11 plan of
reorganization in substantially the form attached hereto as Exhibit A (the “Plan”) to be filed with
the Bankruptcy Court on or before July 26, 2020, at 11:59 p.m. (prevailing Central Time);
        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 13 of 19




        WHEREAS, the Plan is consistent in all material respects with the terms and conditions
of the RSA and the term sheet attached as an exhibit thereto, as previously recommended by the
independent Restructuring Special Committee of the Board and approved by the Board;

        WHEREAS, the Restructuring contemplates, inter alia, (i) amending and restating the
ROC Revolving Credit Agreement to provide for a $500 million senior secured revolving credit
facility governed by an initial borrowing base of $235 million comprised of a $200 million
conforming tranche and a $35 million non-conforming tranche (such amended and restated ROC
Revolving Credit Agreement the “Exit RBL Credit Agreement”) and (ii) that Rosehill will enter
into the Exit RBL Credit Agreement contemporaneously with the occurrence of the effective
date of the Plan;

        WHEREAS, prior to the commencement of the Chapter 11 Cases, Rosehill will have
solicited votes on the Plan by sending creditors entitled to vote on the Plan the Plan, a disclosure
statement with respect to the Plan in substantially the form attached hereto as Exhibit B (the
“Disclosure Statement”) and certain other materials;

         WHEREAS, the Board has had the opportunity to consult with the management of
Rosehill and financial and legal advisors, to fully consider each of the strategic alternatives
available to Rosehill, and to receive all information it deemed appropriate (including with respect
to its fiduciary duties);

       NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of Rosehill, its creditors, and other parties in interest, that
Rosehill file or cause to be filed voluntary petitions for relief to commence the Chapter 11 Cases
and effect the Restructuring contemplated by the Plan and the RSA;

        RESOLVED FURTHER, that the officers of the Company (collectively, the “Authorized
Officers”), acting alone or with one or more other Authorized Officers, with power of delegation,
be, and they hereby are, authorized to execute and file on behalf of Rosehill all petitions,
schedules, lists, and other motions, papers, or documents and any amendments thereto in
connection with the Chapter 11 Cases and the Plan under the Bankruptcy Code, and to take any
and all action that they deem necessary or proper to obtain such relief, including, without
limitation, any action necessary to maintain the ordinary course operation of Rosehill’s
businesses pending the resolution of the Chapter 11 Cases;

RETENTION OF PROFESSIONALS

        RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to employ the law firm of Gibson, Dunn & Crutcher LLP as bankruptcy
counsel to represent and assist Rosehill in carrying out its duties under the Bankruptcy Code, and
to take any and all actions to advance Rosehill’s rights and obligations, including filing any
pleadings; and in connection therewith, the Authorized Officers, with power of delegation, are
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain the services of
Gibson, Dunn & Crutcher LLP;
        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 14 of 19




        RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to employ the law firm of Haynes and Boone LLP as co-bankruptcy and
local counsel to represent and assist Rosehill in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance Rosehill’s rights and obligations, including
filing any pleadings; and in connection therewith, the Authorized Officers, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Haynes and Boone LLP;

        RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to employ the firm of Opportune LLP as financial advisor to represent
and assist Rosehill in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance Rosehill’s rights and obligations; and in connection therewith, the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed appropriate applications
for authority to retain the services of Opportune LLP;

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
acting singly or together, authorized and directed to employ and retain the firm of Jefferies LLC
as investment banker to represent and assist Rosehill in carrying out its duties under the
Bankruptcy Code and to take any and all actions to advance Rosehill’s rights and obligations;
and in connection therewith, the Authorized Officers be, and each of them hereby is, acting
singly or together, authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed an appropriate application for authority to retain the
services of Jefferies LLC;

        RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to employ the firm of Epiq Corporate Restructuring, LLC as claims,
noticing, balloting and administrative agent to represent and assist Rosehill in carrying out its
duties under the Bankruptcy Code, and to take any and all actions to advance Rosehill’s rights
and obligations; and in connection therewith, the Authorized Officers, with power of delegation,
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed appropriate applications for authority to retain the services of
Epiq Corporate Restructuring, LLC;

       RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to retain such other professionals as they deem appropriate during the
course of the Chapter 11 Cases;
        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 15 of 19




PLAN, DISCLOSURE STATEMENT AND EXIT RBL CREDIT AGREEMENT

       RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to file the Disclosure Statement and Plan and all other papers or
documents (including any amendments) related thereto and to take any and all actions that they
deem necessary or appropriate to pursue confirmation and consummation of a plan of
reorganization materially consistent with the Plan and the Restructuring;

       RESOLVED FURTHER, that the Authorized Officers be, and they hereby are,
authorized and directed to take or cause to be taken any and all such other and further action, and
to negotiate, execute, acknowledge, deliver, and/or file any and all such agreements, certificates,
instruments, collateral documents, mortgages, guaranties, notices and any and all other
documents as each, in his or her discretion, may deem necessary or advisable in order to
consummate the Plan and the Restructuring, including, without limitation, the Exit RBL Credit
Agreement and such agreements, certificates, instruments, collateral documents, mortgages,
guaranties, notices and any and all other documents as the Authorized Officer may deem
necessary or appropriate to facilitate the execution and delivery of the Exit RBL Credit
Agreement;

CASH COLLATERAL AGREEMENT

        RESOLVED FURTHER, that in connection with the commencement of the Chapter 11
Cases by Rosehill, any Authorized Officers be, and hereby are, authorized, empowered, and
directed to take any and all actions necessary in order to obtain court approval for the use of cash
collateral and/or to negotiate, execute, and deliver agreements for the use of cash collateral in
connection with the Chapter 11 Cases, and to take such additional action and to execute and
deliver each other agreement, instrument, or document, to be executed and delivered by or on
behalf of Rosehill pursuant thereto or in connection therewith, all with such changes therein and
additions thereto as any Authorized Officers approve, such approval to be conclusively
evidenced by the taking of such action or by the execution and delivery thereof;

DIP FINANCING

        RESOLVED FURTHER, that in order to finance the Chapter 11 Cases, any Authorized
Officers be, and hereby are, authorized, directed and empowered in the name of and on behalf of
Rosehill, as debtors and debtors in possession, to execute and deliver (i) a junior convertible
debtor in possession delayed draw term loan facility (the “DIP Credit Facility”), on the terms
contemplated by the RSA and in substantially the form attached hereto as Exhibit C (the “DIP
Credit Agreement”), and (ii) in connection with the DIP Credit Facility, such agreements,
certificates, instruments, collateral documents, mortgages, guaranties, notices and any and all
other documents as the Authorized Officer may deem necessary or appropriate to facilitate the
execution and delivery of the DIP Credit Facility and the DIP Credit Agreement, the signature of
such Authorized Officer to be deemed conclusive evidence of such determination;

HEDGING

       RESOLVED FURTHER, in connection with the Exit RBL Credit Agreement and DIP
Credit Agreement, any Authorized Officers be, and hereby are, authorized, empowered, and
        Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 16 of 19




directed to take any and all actions necessary in order to negotiate, execute, and deliver any
agreement relating to commodity swaps, interest rate swaps, caps, puts or collar transactions, or
any other similar transaction, including, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., in order to hedge or mitigate commercial
risk (on an uncleared basis) against fluctuations in prices of the subject commodities and interest
rate movements, and to take such additional action and to execute and deliver each other
agreement, instrument, or document, to be executed and delivered by or on behalf of Rosehill
pursuant to or in connection with such hedging transactions, including granting collateral to
secure its obligations thereunder, all with such changes therein and additions thereto as any
Authorized Officers approve, such approval to be conclusively evidenced by the taking of such
action or by the execution and delivery thereof.

GENERAL

       RESOLVED FURTHER, that any specific resolutions that may be required to have been
adopted by the Board in connection with the actions contemplated by the foregoing resolutions
be, and they hereby are, adopted, and the officers of the Company be, and each of them acting
alone hereby is, authorized to certify as to the adoption of any and all such resolutions and attach
such resolutions hereto;

        RESOLVED FURTHER, that any Authorized Officers be, and hereby are, authorized and
empowered, with power of delegation, in the name of and on behalf of the Company and each of
its subsidiaries, to take or cause to be taken any and all such other and further action, and to
execute, acknowledge, deliver, and file any and all such instruments as each, in his/her
discretion, may deem necessary or advisable in order to carry out the purpose and intent of the
foregoing resolutions; and

        RESOLVED FURTHER, that all acts, actions, and transactions heretofore taken by an
officer or director of the Company in connection with, relating to or otherwise in contemplation
of the matters contemplated by any of the foregoing resolutions be, and they hereby are, in all
respects approved, ratified and confirmed.
       Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 17 of 19




        IN WITNESS WHEREOF, the foregoing resolutions were duly adopted by the Board on
the date first set forth above.


                                        ROSEHILL RESOURCES INC.



                                        Jennifer L. Johnson
                                        Vice President, General Counsel, Corporate
                                        Secretary, Compliance Officer
                      Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 18 of 19

 Fill in this information to identify the case and this filing:

                Rosehill Resources Inc.
 Debtor Name __________________________________________________________________
                                           Southern
 United States Bankruptcy Court for the: ______________________              Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         X    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Form 204)

                                                           List of Equity Security Holders and Corporate Ownership Statement
         
         X    Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.

                     07 / 26 / 2020
        Executed on ______________                            _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                               Jennifer L. Johnson
                                                                ________________________________________________________________________
                                                                Printed name
                                                                  Vice President, General Counsel, Corporate Secretary, Compliance Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 20-33695 Document 1 Filed in TXSB on 07/26/20 Page 19 of 19




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


    In re:                                                  Chapter 11

    ROSEHILL RESOURCES INC., et al., 1                      Case No. 20-__ L_)

                           Debtors.                         (Joint Administration Requested)
                                                            (Emergency Hearing Requested)



                            VERIFICATION OF CREDITOR MATRIX

      I hereby verify that the attached list of creditors is true and correct to the best of my
knowledge and belief.


Dated:        07/26/2020
                                                      flli/4en
                                                      Senior Vice President & Chief Financial
                                                      Officer
                                                      Rosehill Operating Company, LLC




1
      The Debtors, along with the last four digits of each Debtor's tax identification number, are:
      Rosehill Resources Inc. (4262), and Rosehill Operating Company, LLC (1818). The Debtors'
      corporate headquarters and the mailing address for each Debtor is 16200 Park Row, Suite 300,
      Houston, TX 77084.
